Mr. President,
Mr. Secretary-General,
Your Majesties,
Your Excellencies,
Distinguished Delegates,
Ladies and gentlemen,
Ayubowan!
At the outset, I congratulate Your Excellency Volkan Bozkir on being elected as the President of the 75th Session of the United Nations General Assembly. We wish you success and assure you of our fullest cooperation.
I take this opportunity to extend our appreciation to His Excellency Prof. Tijani Muhammad-Bande, for his effective stewardship of the last General Assembly.
I wish to extend Sri Lanka’s appreciation to the Secretary-General His Excellency Antonio Guterres for his dynamic leadership and untiring efforts in pursuing the objectives of the United Nations, even amidst unprecedented conditions brought about by the pandemic.
The effort taken to hold the UN General Assembly in a modified format, in keeping with the current constraints is commendable.
I extend my deepest condolences to all those who have lost loved ones due to the pandemic and express deep appreciation to the frontline healthcare and essential workers, both in Sri Lanka and globally, for their dedication and selfless commitment.
The theme of this year’s General Debate is timely, and echoes the importance of solidarity across national borders in alleviating the effects of COVID-19.
We commend the efforts taken by the UN to respond to this challenge, including the COVID 19 Global Humanitarian Response Plan and the establishment of the United Nations COVID-19 Response and Recovery Fund.
Sri Lanka supports the extensive work being carried out by the WHO, which has played a critical role in shaping the global response to the pandemic. The WHO now must seek to facilitate universal access to a COVID-19 vaccine, once developed, which should be designated as a basic public good and be affordable and obtainable by all.
As a country proud of her long-standing democratic traditions, the Government of Sri Lanka has witnessed two free and fair elections, where I as the President and my Government were elected with overwhelming majorities.
The resounding mandates received at both the Presidential and Parliamentary elections have enabled the formation of a strong Government, dedicated to building a prosperous nation.
At a time when even the most powerful countries in the world were facing substantial challenges in the wake of COVID-19 pandemic, Sri Lanka was able to successfully face the challenge.
Thanks to a well-coordinated and synchronized mechanism of preventive measures at the national level, assisted by a robust local healthcare system, we managed to contain its spread. I must thank the people of my country for the cooperation they extended in this monumental task.
Sri Lanka’s sustenance during this calamity was due to the series of inclusive, non-discriminatory and holistic measures taken by the Government, prioritizing the health and safety of her people.
These measures include, financially supporting low income families, pensioners, differently-abled, day-income earners, farmers, and disadvantaged groups and managing the repatriation of Sri Lankans in a coordinated manner.
Sri Lanka also explored avenues of business to create new economic trends. This included the use of digital technology to connect the farmer, supplier and consumer; to deliver essential items and services; and to provide on line education.
These measures ensured the ‘right to life’ of all Sri Lankans and all foreign nationals who were trapped during restrictions on air travel, regardless of their ethnic, religious or social background.
The WHO has commended Sri Lanka’s efforts to control COVID-19 more effectively even with modest means, than more resourced countries.
Sri Lanka was among the first countries in South Asia to open schools to bring children back in safety, as commended by UNICEF. The World Travel and Tourism Council has recently stamped Sri Lanka as a safe destination for tourists.
Sri Lanka notes with deep concern that developing countries are facing an unprecedented economic and debt crisis due to the pandemic, and the need for debt relief and financial stimulus for such countries must be duly recognized.
Sri Lanka is committed to the 2030 Agenda for Sustainable Development.
Moreover, we, as a country, are extremely serious about protecting our environment. With a bio-diversity that is unique to us, we are ensuring that our environmental assets are not only duly preserved but also prudently used. My government is taking all measures to strike the right balance between preserving the environment and taking development forward.
The recent debacle involving an oil tanker in our seas was carefully managed ensuring that our marine resources are in no way compromised. As a small country with limited resources to handle disasters of this magnitude, we, with the help of the neighbouring countries, minimized the damage caused by the oil tanker to the marine habitat.
Sri Lanka welcomes the initiative of the President of the 74th General Assembly for launching the Alliance for Poverty Eradication, which will mobilize action on this issue.
Based on the vision of my policy statement “Vistas of Prosperity and Splendour”, a Presidential Task Force in charge of Economic Revival and Poverty Eradication was established to create a production economy. The Task Force is focusing on creating a unique economic structure based on novel initiatives.
This complements my country’s long and consistent history of protecting our society from extreme poverty. Our government is taking a bold and creative initiative to reduce poverty in the country by targeting poor families and providing a member of each such family wage employment that will help the family to come out of poverty and look to the future with hope.
We are convinced that education is an important tool for emerging out of poverty.
In Sri Lanka, the National Education System is being restructured according to the theme, “Equal learning opportunity for every child” envisaged in the national policy framework. Many rural schools are being upgraded and others modernized to equip children with knowledge and skills that would help them to contribute to the development of the country.
A cost-free official “e-learning portal” for school children, with the support of all telecommunication operators, has successfully contributed towards home learning during the pandemic.
State Ministries have been established recently, covering all areas of education for women, children and youth of the country, placing emphasis on vocational and technical education and training.
Sri Lanka remains deeply committed to addressing drug-related socio economic issues. There is a need to enhance efforts to strengthen the prevention of drug abuse among children and youth, and ensure that educational settings are free of any harmful and addictive drugs.
Sri Lanka is extremely concerned about the increasing sophistication of the transnational criminal groups engaged in illicit manufacture and trafficking of drugs.
In order to address this, a Presidential Task Force was appointed to eradicate the drug menace, and to create a safer and a more secure country. Since its establishment, it has produced commendable results.
Sri Lanka, having experienced separatism and terrorism for near three decades, condemns all terrorist acts in the strongest possible terms, be it domestic or international.
In spite of its elimination from the Sri Lankan soil, the international network of this terrorist outfit remains, pushing its ruthless ideology and influencing certain Capitals to spread its baseless lies and propaganda.
We are hopeful that no State will tolerate activities of this international network which continues to espouse and propagate violent ideology under different guises and manifestations.
The global community must stand in solidarity with Sri Lanka, notwithstanding narrow domestic political compulsions, to counter terrorism. This ideology that introduced suicide bombings to the world has set precedents for acts of violent extremism across the world. This is evident by the growing recruitment drive of the extremist outfits.
It is the hope of my people that the world community will not seek to forget or rewrite the violent past of this terrorist organization and allow the propagation of the group’s propaganda, which aimed at indoctrination and radicalization of another generation of youth.
As a nation that has witnessed the bitterness of war, Sri Lanka is committed to promoting peace across the world. We remain fully committed to UN Peacekeeping.
We are proud to have a long association with United Nations Peacekeeping Operations, with over 20,000 Sri Lankan Peacekeepers having served in UN Peace Missions across the world. They are providing critical services to conflict affected communities in most difficult and dangerous terrains.
As a Nation, we are keen to contribute to the common goal of global peace and security.
At a time when the United Nations reaches its 75th year, it is a great opportunity to self-assess the approach and success towards maintaining international peace, security and development.
The UN system needs to ensure equity, inclusivity and transparency, while being more responsive to the ever-changing global environment.
In order to ensure the sustainability and the credibility of the Organization, political witch hunts through questionable motives against Member States, need to be halted.
Democratically elected governments of nations understand the pulse and needs of their people the best. It is the responsibility of the UN to assist and support processes of such elected Governments to bring about sustainable solutions for needs of their people.
Sri Lanka is committed to follow a neutral foreign policy with no affiliations to any particular country or power bloc.
As a strategically placed country in the Indian Ocean, it is our priority to ensure that the Indian Ocean is maintained as a zone of peace where no country could gain advantage over any other.
Moreover, the Indian Ocean has many international sea lanes that are economically important to a large number of nations and therefore, should remain accessible to global trade and commerce.
Geopolitically, too, the Indian Ocean receives the focus of the entire world. Given this situation, powerful countries and nations should provide their support and assistance to maintain the neutrality of the Indian Ocean and to protect its valuable marine resources.
In conclusion, I wish to re-iterate the importance of the UN charter which enshrines the protection of sovereignty, territorial integrity of States and non-interference in their domestic affairs.
Thank you.